Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2007                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  131879(80)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  MARY MULLINS, Personal

  Representative of the Estate of

  Nina F. Mullins, Deceased,

               Plaintiff-Appellant, 

                                                                    SC: 131879     

  v                                                                 COA: 263210      

                                                                    Washtenaw CC: 03-000812-NH
  ST. JOSEPH MERCY HOSPITAL,
  d/b/a ST. JOSEPH MERCY
  HEALTH SYSTEM, JASON
  WHITE, M.D., RAFAEL J.
  GROSSMAN, M.D., and
  KIMBERLY STEWART, M.D.,
               Defendants-Appellees
  and
  JAMES R. BENGSTON, and

  WALTER WHITEHOUSE, M.D.,

             Defendants.    

  ________________________________

               On order of the Chief Justice, the motion by the Michigan Trial Lawyers
  Association for leave to filed a brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2007                     _________________________________________
                                                                               Clerk